EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims: 
cancel non-elected claims 13-26

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-26 directed to a method of testing a sample in a centrifuge apparatus non-elected without traverse.  Accordingly, claims 13-26 have been cancelled.

Allowable Subject Matter
Claims 1-4, 6-12, 29, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: A system for testing properties of a sample the system comprising a test cell with a first reservoir, a second reservoir, and a sample line fluidly connected to the first reservoir and a sample chamber, in combination with all other limitations of independent claim 1, is not disclosed, taught, suggested, nor deemed to be obvious in view of the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


RODNEY T. FRANK
Examiner
Art Unit 2861



September 13, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861